PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/088,890
Filing Date: 1 Apr 2016
Appellant(s): Bender et al.



__________________
Raffi Gostanian, Reg. No. 42,595
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 09, 2021 appealing from the Office action mailed March 17, 2021.
Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims:
Every ground of rejection set forth in the Office action dated March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8-12, 15-19, and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

WITHDRAWN REJECTIONS
There are no withdrawn rejections from the Office action mailed March 17, 2021.


Response to Argument
35 U.S.C. 101 Rejections:
Appellant’s arguments regarding 35 U.S.C. 101 begin at the bottom of Page 12 and continue through Page 21.  

Argument 1 (Pg. 14, 15):
Beginning on Page 14, Appellant argues, “The Office’s assertion that the claims are simply directed to ‘managing personal behavior’ is incorrect. The claims include a sequence of steps that provide a user with a proactive notification about a health concern at a future location and suggested treatments for such health concern prior to a scheduled travel time to the future location.” Appellant further goes on to argue, “Each of these steps requires an executing software application to interact with network components to retrieve data, determine an action to take, and automatically take the action without any request from the user. Thus, these steps are precluded from being performed in the human mind because they require a computer connected to other data sources on a network. (page 15)” 
Response to Argument 1:
However, Examiner previously categorized “retrieving forecasted environmental factors of the future geographical location from a weather-based web resource hosted on a web server” as also being a method of organizing human activity, and not solely an action performed in the human mind which is an alternative characterization of the claims, as stated in the Final Rejection of March 17, 2021. “These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. retrieving forecasted environmental factors of the future geographical location from a weather-
As an example, the abstract functions of the claims in the instant case are accessing a calendar application, retrieving forecasted environmental factors, determining to trigger an action based on the forecasted environmental factors, requesting suggested treatment information, and transmitting a notification to a user.   As such, the claims include abstract ideas which fall under the category of methods of organizing human activity.  Methods of organizing human activity include organizing social interactions between individuals.  The claimed invention can be considered methods of organizing human activity. The limitations include an abstract idea of a person following a series of steps or rules for identifying health related risks and determining ways to mitigate the risks. Identifying health related risks and mitigating health risks is a human activity. This abstract idea has been implemented on a general-purpose computer. Now consider the following steps of the claims: accessing a calendar application, retrieving forecasted environmental factors, determining to trigger an action based on the forecasted environmental factors.  This is simply collecting data, analyzing the data, and outputting the results.
A computer is not necessary to collect data, analyze the data, and output data.  Moreover, any steps that deal with collecting data, analyzing data, and outputting data can all be categorized under organizing methods of human activity, and are well-known in the computer arts.    
claims 1, 8, and 15 include an abstract idea, the claim must be reviewed under Step 2A Prong 2 of the analysis to determine whether the abstract idea has been integrated into a practical application. 

Argument 2 (Pg. 18):
Moreover, Appellant argues that the techniques of the independent claim improve the efficiency of managing health risks, on page 18 of the Appeal Brief. “Accordingly, the claims as a whole integrate any alleged method of organizing human activity into a practical application which provides an improvement over prior art systems by proactively providing a user with suggested treatments based on a medical condition likely to be triggered at a future travel destination prior to a travel time in which the user is travelling to the future travel destination. Thus, a user can alleviate any health-related risks and without having to input any information since the system operates in the background.” 
Response to Argument 2:
However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. 

Argument 3 (Pg. 18):
Appellant further argues that, “Therefore, while the claims may not be the exact fact pattern as Claim 1 in Example 42, there is enough overlap that the eligibility of Claim 1 of Example 42 should be applicable to Claim 1 of the present application”, on page 18 of the Appeal Brief.  
Response to Argument 3:
Examiner respectfully disagrees.  Example 42 is eligible due to being a technical solution to a technical problem. Appellant has not sufficiently identified a technical problem that the claimed invention is solving, nor is there a physical improvement to the technological environment to which the claim is confined (a well-known, general-purpose computer). While the abstract idea of retrieving forecasted environmental factors and determining to trigger an action based on the forecasted environmental factors, may be improved, an improved abstract idea is still an abstract idea. The invention further fails to improve upon the technical field (managing future health risks) because merely using the general purpose computer to perform the activities of medical information management and that such use of the technology has been held to not be an “inventive concept” as the general purpose computer is being used for the very purpose that such computers are known to be used for, e.g. more efficient, faster, automated, and etc.  (See Appellant’s specification at least in paragraphs [0027] of the Specification).  When looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Argument 4 (Pg. 21):
Appellant argues that Claim 5 integrates any alleged method of organizing human activity into a practical application which provides an improvement over prior art systems, on page 21 of the Appeal Brief. “Accordingly, in addition to the features of Claim 1, Claim 5 in combination with Claim 1 integrates any alleged method of organizing human activity into a practical application 
Response to Argument 4:
However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHMAD MUQUEETH/
Examiner, Art Unit 3686
Conferees:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an